DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendment to independent claims 1, 13, and 17 overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention are Wesselhoff (U.S. 2016/0154981 A1) and Ekkizogloy et al. (U.S. 2018/0350167 A1).  Wesselhoff teaches an ATM (see Wesselhoff, Fig. 3b: 310) having a detection circuit for detecting issues related to an ATM (see Wesselhoff, Paragraph [0089]).  Ekkizogloy teaches a system capable of detecting an audio signature of vibrations of a vehicle (see Ekkizogloy, Paragraph [0026]) for comparing with vibrations during normal operations to determine if there is an issue with vehicle (see Ekkizogloy, Paragraph [0041]).  The combination of Wesselhoff in view of Ekkizogloy, however, does not additionally teach the steps of inducing a piezoelectrical signal through a piezoelectric element with a predefined waveform, and then measuring a frequency response of the piezoelectric element to the piezoelectrical signal, as is currently required in the Applicant’s amended claims.  Additionally, it would not have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Wesselhoff in view of Ekkizogloy to include the additional steps without using improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683